Title: Enclosure: [Notes on Conduct with Great Britain], [10 April 1797]
From: Hamilton, Alexander
To: Smith, William Loughton


It must be acknowleged by all who can comprehend the subject that the present situation of the UStates is in an extreme degree critical, demanding in our public councils a union of the greatest prudence with the greatest firmness. To appreciate rightly the course which ought to be pursued it is an essential preliminary to take an accurate view of the situation.
That the preservation of peace is a leading article in the policy of this country has been peculiarly the tenet of the friends of the Government. It is a tenet supported by conclusive reasons. In addition to the general motives to peace which are common to other nations—it is of the utmost consequence to us that our progress to that degree of maturity which puts humanly speaking our fortunes absolutely in our hands shall not be retarded by a premature war.
But the state of affairs externally and internally suggests the strongest imaginable auxiliary motives to avoid, if possible, at this time a rupture with France. Externally we behold France most formidably successful—extending too her connections and influence, while the affairs of her remaining enemies decline. The late events in Italy have for the present put that Country intirely in the power of France with all its resources. It was evident that the Emperor had made a violent exertion for the relief of Mantua. The issue has been to him a terrible one. He will probably be able to bring forward new and powerful forces but it is likely to be attended with great difficulty and embarrassment—and there is too much reason to suspect that these new forces will be under the disadvantage, of raw-troops contending with Veterans led by a General who seems to have chained Victory to his cha[i]r. It would seem too that France has awed or seduced Naples into her alliance. And who can say what she may not do as to Venice? Does not every thing seem to promise her the intire command of Italy and its cooperation against the Emperor?
What is the situation of Great Britain? Triumphant at sea but deeply, if not mortally wounded in her vital part, in that which is the vital energy of the Opposition to France—I mean in her pecuniary system. The late measures with regard to the Bank, however vieled, amount to nothing less than a stoppage of payment and an act of bankruptcy in that Institution. The magic which surrounded it, and gave it its principal force exists no longer. Opinion must be injured and with it credit. The consequences are incalculable. An incapacity to afford further subsidies or loans to the Emperor may be inferred with almost moral certainty. Though the great national resources of England and the universal interest in public Credit may arrest and abrige the extent of the evil yet it is scarcely possible that it shall not very much enervate the future efforts against France & it may be expected to fortify extremely the desire of peace in the Nation.
The conduct of the present Emperor of Russia is at best equivocal. Having departed from the engagements of his predecessor towards the Emperor it is in the course of calculation that he may be thrown into the opposite scale. What is the King of Prussia about? Nothing friendly to the Emperor of Germany, if we may reason from his conduct for sometime past—though if we were to reason from his solid interest we ought to conclude that he would not be willing to have France for a contiguous neighbour commanding Holland, and the Emperor of Germany so weakened as to be a counterpoise neither to France nor Russia. Yet a crooked policy pursuing some immediate interest seems most likely to be his governing motive.
According to appearances then there is great danger that the Emperor and England may be compelled to subscribe to the conditions of France, or to continue the contest on unequal and ruinous terms. It is true in the shifting scenes of Europe the political hemisphere may quickly wear a totally different aspect, but such as it is, it exhibits every evil omen to the enemies of France.
To be involved in a contest with France at this time and under such circumstances would be in the highest degree inauspicious. If the war continues between her and her present enemies the contest can still promise nothing but evil to us without a possibility of Gain. If a sudden peace in Europe takes place and we are left to contend alone the prospect is a most uncomfortable one. France will have large bodies of troops that she will be glad to get rid of and it cannot be doubted that she will be governed by a spirit of domination and Revenge.
Internally, though our situation in this respect, mends, it is certain that there is a very large party infatuated by a blind devotion to France. Who will guarantee that in a contest so dangerous these men on considerations of ambition fear interest and predilection would not absolutely join France? There is at least enough of danger of this to furnish a strong reason for avoiding if possible rupture.
In the South we have a vast body of blacks. We know how successful the French have been in innoculating this description of men and we ought to consider them as the probable auxiliaries of France. Let us add that we may have to contend on the South & West with Spain & all the Savage tribes they can influence.
The aggregate of these considerations is little less than awful.
In such a state of things large and dispassionate views are indispensible. Neither the suggestion of pride nor timidity ought to guide. There ought to be much cool calculation united with much calm fortitude. The Government ought to be all intellect while the people ought to be all feeling.
The result is in my mind that there ought to be 1 a further attempt to negotiate & 2 vigorous preparation for war with an intermediate embargo.
As to a further attempt to negotiate—let a Commission extraordinary consisting of three persons be sent to France, and let Jefferson or Madison be at the head of this Commission, perhaps as the Ostensible Minister, but obliged to cooperate with his Colleagues & to conform to the Major opinion. Let General Pinckney be one of the Commission, and let Mr. King or Mr. Cabot or some other able man of the Northern Region be the third. If thought expedient the Com~. May go to Amsterdam & announce their mission by a Courier asking for passports &c.
Let two leading principles of action be prescribed to these Commissioners. They must not directly or indirectly acknowlege any fault or culpability in the U States—they must not stipulate any succour to France of any kind or in any shape in the present War—they must stipulate nothing inconsistent with any existing treaty with another Power.
What may they do? They may now modify our Treaties with France so as to assimilate the Commercial one with that with Great Britain and so as mutually to do away, or liquidate with an eye to future defensive wars the guarantee contained in the Treaty of alliance, substituting specific succours in defined cases to the general guarantee.
This measure will keep open the door of accommodation and give us the chance of favorable events. It will furnish a bridge to the pride of France to retreat. It will give her the motive of endeavouring to strengthen her party by appearing to yield peace to a leader of that party. It will convince the people completely that the Government is at least as solicitous to avoid War with France as it was to avoid it with Great Britain. It will take from the partisans of France the argument that as much has not been done in her case as in that of Great Britain & thus it will contribute, if the measure fails, to the all important end of uniting Opinion at home.
Let us see the objections to this measure and the answers they admit.
Objection 1. The conduct of France has been so violent & insulting towards us that we cannot without disgrace make a further Overture for negotiation.
Answer. This was the opinion of many with regard to Great Britain when Mr. Jay was sent & in all appearance her conduct was very outrageous. Yet our moderation on that occasion not only averted war but raised the character of the Country abroad. It is true France has gone much further than Great Britain ever did. But on the other hand the state of things, and of opinion, requires greater circumspection in the case of France, than was necessary in that of Great Britain. If we couple this measure with others which will evince that we are in earnest about defending ourselves and repelling aggression, our honor will be saved and our moderation only will be displayed. When also it shall be known that our ministers were prohibited from unworthy concessions, it will be demonstrated that we did nothing more than wave punctilio in favour of peace. It is often too wise by some early condescension to avoid the danger of future humiliation. Our Country is not a military one. Our people are divided. France may present herself to their imaginations as the terrible and invincible conqueror of Europe. Who will answer for their fortitude and exertion under such circumstances? Will it not be prudent to avoid if we can the Experiment by a little condescention now?
But this is not all. The measure will tend to unite and fortify & this may ensure that very fortitude which in a different state of things might be wanting. It may beget the noble resolution to die in the last ditch.
2 Object: The sending of a man unfriendly to the course of our Government & devoted to France may give an opportunity to play into the hands of France & leave greater odium upon the Government for not acceding to inadmissible terms of accommodation. He may be a medium of Cabal between France and the party rather than the Negotiator of accommodation.
Answer. There is perhaps more weight in this than in any other Objection which can be made. But it seems to admit of a satisfactory answer. First. It goes further in ascribing Turpitude to the character in question than perhaps is warrantable. It is far from certain that he would be disposed to make an absolute sacrifice of his country and it is to be remembered that in accepting the appointment with known restrictions he agrees to their reasonableness & engages his reputation upon the issue of success. Considerable securities result from these considerations. But admit the disposition to do what is feared, If he is coupled with men of address a counter game may be played & such a complexion may be given to the thing as may put both him and France intirely in the wrong. All will depend on the characters combined. Pinckney, it may be depended on, is a man of honor & loves his Country. Unite with him a man of skill and an effectual counteraction is provided. Such a man can certainly be found in a case where the Government may command any of its citizens.
3 Objection. If the measure succeeds under such a man it will strengthen his hands and through him increase the influence of France from which it is of the utmost importance to emancipate the Country.
Answer. There will be some evil of this sort. But this must be weighed against the good obtained. That will be the preservation of peace in the most dangerous crisis that can well be imagined. Besides the credit of the measure will at least be divided between the Authors & the Agent. The President and the Government will have a large share. And the poison will carry with it its antidote. Moreover it is morally certain that the course of things in France will furnish every day some new cure to a moral and orderly people like the people of this Country. But this objection such as it is lies against the person not the measure.
4th Objection. The conduct of France has been such as to free us from the shakles of Treaties which present only nominal advantages to us or such as in future will be real to her (alluding chiefly to the mutual guarantee).
Answer. This may be true, but the consequence can only take place in a final Rupture. And this would be to stake perhaps our political existence against a partial incumbrance. Surely it could not be wise to attempt to disengage ourselves from our connection with France by a War with her at such a juncture. It might happen that in the end we might be obliged to consent to be fettered in a much greater degree, and increase rather than diminish the evil for which the rupture was hazarded. Expediency is so clearly against it that it is unnecessary to examine the morality of such a policy.
Objection 5 The conduct of France leaves no hope that such a measure will be useful or even that the mission will be heared. There will then be pure disgrace without any advantage.
Answer. The course of things in France does not authorise us to expect any very steady plan there. Events within and without will govern—and there may exist when the Minister arrives a good disposition to receive and hear him. The refusal to receive a minister Plenipotentiary may mean only an ordinary one to reside & may not extend to an extraordinary one pro hac vice. But suppose the worst, it will tend to the most precious of all things Union at home. The repetition of effort to avoid war and of Insult from France will have the most happy influence upon the Temper of our Country.
Object 6. The policy of remodifying our Treaty of Alliance is very questionable. It converts a vague into a specific contract, and substitutes precise obligations to such as each party may interpret according to its convenience.
Answer. This is not an essential part of the plan & may be rejected if thought inexpedient.

But considering the Treaty of alliance as the price, no less than the instrument of the assistance from France, morality, which is most consistent with good policy, requires it should be paid. The genuine meaning of that alliance, as to the obligation of the U States, seems to be that when France is really & truly engaged in a defensive war & her West India possessions are attacked the U States ought to assist in their defence with their whole force. In future the U States will not have the excuse of inability. They are becoming dayly a powerful nation. They must then either evade their obligation, or as often as France is engaged in a defensive war with a maritime power, take part with her with their whole force. Hence they may be exposed to frequent wars. The denial of their duty besides the guilt & disgrace of broken faith may not avoid that consequence, for as it would be a just so it might be the actual cause of War with the ally.
The vagueness of the Obligation as a source of reciprocal Controversy is in itself an evil which it would be important to get rid of.
Specific succours by either party to the other would not necessarily have the effect of involving the Giver in War. It is settled that such succours in consequence of a Treaty antecedent to the War are not a cause of War.
It would therefore seem to be a great point to the UStates to convert its obligation into that of a specific succour to be defined & thus lessen the danger of a quarrel either with France or its enemies and likewise the evils of a general War.
It is bad to be under obligations which it will be a violation of good faith not to perform & which it will certainly compromit the peace of the Country to perform.
In addition to the reasons already given for pacificatory measures are these cogent ones. The plan of the Government and of the Fœderal party has been to avoid becoming a party in the present War. If any measure it has taken is either the cause or pretext of a War with France, the end will be lost. The credit of preserving peace will not exist. The wisdom of the plan pursued will be questionned. The confidence in the Government will be shaken. The adverse party will acquire the Reputation & the influence of superior foresight. The evil avoided will be forgotten. The evil incurred will be felt. The doubt entertained by many of the justifiableness of the Treaty with G B in respect to France may increase with suffering and danger—& the management of Affairs may be thrown into the hands of the opposite party by the Voice of the people & the Government & the Country sacrificed to France.
Hence it is all important to avoid War if we can—if we cannot to strengthen as much as possible the Opinion that it proceeds from the Unreasonableness of France.
As to preparation for War they ought in my opinion to consist of these particulars.
I   Revenue, which ought to go as far as not to be really oppressive. A large sum may be raised within this limit. The objects may be hereafter designated.
II   A loan of five Millions of Dollars on the basis of that Revenue. This may be put on a footing which will ensure its gradual, yet timely success.
III   The completion of the three frigates with all possible speed & the purchase of Twenty ships the most fit to be armed and equipped as Cutters & Sloops of War. These will serve to guard our Trade against the Pickeroons of France in the West Indies which are chiefly dangerous. They are to be used in the first instance merely as convoys with instructions purely defensive—prohibitted from cruising for prizes or from attacking, or from capturing except when attacked.
IV   Instructions to our Minister in Great Britain, if the Negotiation fails, to endeavour to purchase from Great Britain or obtain on a loan Two ships of the line & three frigates. It will be her interest to do this as she has more ships than she can well man & our men employed in them will increase the force to be employed against the common enemy. This may be the most expeditious mode to augment our navy.
V   To grant Commissions to such of our Merchantmen as choose to take them authorising them to arm and defend themselves but not to cruise and not to capture unless attacked.
VI   To lay a general Embargo with authority to The President to grant licenses to sail, if the Vessels go themselves armed or with Convoys either of our own or of any foreign Nation. This will serve our Vessels and our seamen without arresting our Trade. In a short time, it will go on as usual under protection.
VI   To raise upon the Establishment some additional Artillery and Two thousand additional Cavalry. These will be useful guards against the Insurrection of the Southern Negroes—and they will be a most precious arm in case of Invasion. Cavalry will be of infinite importance as auxiliary to new against veteran Troops.
VII   The establishment of a provisional army of Twenty thousand infantry. They may be engaged to serve if a War breaks out with any foreign power, and may receive certain emoluments in the mean time—cloaths, full wages when they assemble to exercise, a dollar ⅌ Month at other times. This corps must be regularly organised & officered by the United States. The Officers to take rank with those of the establishment. Its advantage will be to have a body of men at a small expence ready for emergencies. The chance of not being employed will facilitate the obtaining of the men on moderate terms.
There may be a disposition to rely wholly on the Militia on three grounds—the supposed improbability of an Invasion—the belief that Militia are sufficient—the Expence in the first instance.
Those who may think an Invasion improbable ought to remember that it is not long since there was a general Opinion the U States was in no danger of War. They see how difficult it has been and is to avoid one. They ought to suspect that the present opinion that there is no danger of invasion may be as chimerical as that other which experience proves to be false.
If France can transport her troops here what is to hinder an invasion? Will she not be very likely to imagine that numerous partisans will join her standard so as to enable her to effect a Revolution & place us more completely under her influence? What if the corps destined to this service be lost? Will it not be to get rid of an incumbrance rather than to sustain a loss? While the War with Great Britain continues it will be difficult though not impossible to throw any considerable Corps into our Country. But if the War with G Britain should end there is no longer any thing to hinder. It is then an event so much in the compass of possibility that it ought to enter seriously into our calculations by anticipation. The situation of Europe is so extraordinary that the most improbable enterprizes in ordinary times become now probable.
Should an invasion take place, though the Militia & after raised troops may finally rescue us, yet there will be no comparison in the expence and evils with or without such a corps prepared beforehand as the trunk of our Military force.
VIII   Fortification of our Principal Ports. This ought seriously to be attended to but it is a source of expence not requited beyond the utility to embrace more than the principal port in each state.

In addition to these measures it may be proper by some religious solemnity to impress seriously the minds of the People. A philosopher may regard the present course of things in Europe as some great providential dispensation. A Christian can hardly view it in any other light. Both these descriptions of persons must approve a national appeal to Heaven for protection. The politician will consider this as an important mean of influencing Opinion, and will think it a valuable resource in a contest with France to set the Religious Ideas of his Countrymen in active Competition with the Atheistical tenets of their enemies. This is an advantage which we shall be very unskilful, if we do not improve to the utmost. And the impulse cannot be too early given. I am persuaded a day of humiliation and prayer besides being very proper would be extremely useful.
Perhaps attempts to engage the good offices, not the mediation, of some other foreign powers may be useful. In this light Spain Holland & Prussia present themselves. This however is a very delicate point.
But we have a further object in the Mission—to obtain compensation and redress for the Spoliations on our Trade. This is an object which our Government ought not to lose sight of. Here however it may be expedient to facilitate the matter by allowing as an offset to France some of her gratuities during the late War. It is useful to get rid of obligations as fast and as fully as we can; for we see the compensation hitherto claimed is nothing less than the sacrifice of our Independence.
